DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on September 23, 2020, is accepted.
Claims 1 – 5 are being considered on the merits.

Drawings
The drawings, filed on September 23, 20220, are accepted.

Specification
The specification, filed on September 23, 2020, is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites a secret search based on association between an encrypted tag and a trapdoor using arithmetic processor which are just mathematical operation to determine matched. This judicial exception is not integrated into a practical application because are only being used to determine matches. The claims do not include additional elements that are sufficient to amount to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., “SEPM: Efficient Partial Keyword Search on Encrypted Data.” CANS 2015 (hereinafter, “Kawai”) in view of US 8553876 B1 to Spracklen.  
Regarding Claim 1, Kawai teaches a secret search device, comprising an arithmetic processor configured to speed up secret search processing by: when a pairing operation relating to each element of an encrypted tag and each element of a trapdoor is executed and when the secret search processing is performed by using a match determination result based on the pairing operation, pre-calculating, for each element to be used in the pairing operation, an operation dependent on each element itself; [Kawai, page 3 para. 2 discloses in this paper, we call this naive method Split-then-Enc. In the enrollment phase, a keyword is divided into a character one by one, and each character is encrypted and stored in the server. In the search phase, a keyword is divided as same as the enrollment phase and trapdoors are generated for each character. The trapdoors are sent to the server, and the server checks whether the stored ciphertexts and the trapdoors are partially matched by using equality checking. Page 6 para. 3 discloses since in our scheme, a trapdoor should be converted by using csk in order execute partially search. In our specific scheme, this conversion is a natural multiplication of a row vector and a matrix in the finite filed (see Sect. 4.2). Then, the conversion efficiency is sufficiently efficient compared to the matching efficiency.], but Kawai does not teach storing in advance a pre-calculation table associating a pre-calculation result with each element in a memory; and executing the pairing operation by using the pre-calculation table, wherein the arithmetic processor is configured to: collect, regarding a capacity of the memory, information on a free space usable for the pre-calculation table; and execute, based on the collected information, size adjustment of the pre-calculation table to be stored in the memory such that the pre-calculation table fits in the free space.
However, Spracklen does teach storing in advance a pre-calculation table associating a pre-calculation result with each element in a memory; and executing the pairing operation by using the pre-calculation table, wherein the arithmetic processor is configured to: collect, regarding a capacity of the memory, information on a free space usable for the pre-calculation table; [Spracklen, col. 1 lines 57 – 67 discloses receiving may include receiving a selection of a cipher, wherein the cipher is processed by executing a plurality of arithmetic logic unit operations on a chip multithreading processor, and determining may include determining lookup tables used during the execution of the plurality of arithmetic logic unit operations. The method may include processing the selected cipher on the chip multithreading processor and counting the number of arithmetic logic unit operations executed during processing of the selected cipher on the chip multithreading processor to determine an initial operation count. Col. 2 lines 30 – 36 discloses determining may include determining a plurality of initial lookup tables used during the execution of the plurality of cryptographic operations; and increasing may include pre-computing additional operations to produce results; and combining the results into an initial lookup table, that lookup table able to be stored in a processor cache located on a chip multithreading processor chip] and execute, based on the collected information, size adjustment of the pre-calculation table to be stored in the memory such that the pre-calculation table fits in the free space. [Spracklen, col. 2 lines 12 – 22 discloses include adjusting the size of the increased lookup table based on the operation count result, wherein the lookup table is able to be stored in a processor cache located on a chip multithreading processor chip after being adjusted. In yet another further related embodiment, the method may include monitoring other operations being executed on the chip multithreading processor to produce an operation execution result, and using the operation execution result to further adjust the size of the increased lookup table, wherein the lookup table is able to be stored in a processor cache located on a chip multithreading processor chip after being adjusted.]
	Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Spracklen’s system with Kawai’s system, with a motivation to increasing the size of the lookup tables such that no lookup table is so large that it is unable to be stored in a processor cache located on a chip multithreading processor chip. [Spracklen, col. 1 lines 47 – 49]

Regarding claim 2, modified Kawai teaches the secret search device according to claim 1, , but Kawai does not teach wherein the arithmetic processor is configured to: identify an execution count of the pairing processing from a character position of each element; and execute the size adjustment such that the size of the pre-calculation table corresponding to an element having a large identified execution count is increased, and the size of the pre-calculation table corresponding to an element having a small identified execution count is reduced.
However, Spracklen does teach wherein the arithmetic processor is configured to: identify an execution count of the pairing processing from a character position of each element; [Spracklen, col. 2 lines 12 – 22 discloses include adjusting the size of the increased lookup table based on the operation count result, wherein the lookup table is able to be stored in a processor cache located on a chip multithreading processor chip after being adjusted. In yet another further related embodiment, the method may include monitoring other operations being executed on the chip multithreading processor to produce an operation execution result, and using the operation execution result to further adjust the size of the increased lookup table, wherein the lookup table is able to be stored in a processor cache located on a chip multithreading processor chip after being adjusted.] and execute the size adjustment such that the size of the pre-calculation table corresponding to an element having a large identified execution count is increased, [Spracklen, col. 2 lines 30 – 36 discloses determining may include determining a plurality of initial lookup tables used during the execution of the plurality of cryptographic operations; and increasing may include pre-computing additional operations to produce results; and combining the results into an initial lookup table, that lookup table able to be stored in a processor cache located on a chip multithreading processor chip.] and the size of the pre-calculation table corresponding to an element having a small identified execution count is reduced. [Spracklen, col. 5 lines 13 – 19 discloses the process is executed on a processor where the instruction count is reduced, even though this reduction is at the expense of increased memory stalls. A reduction in instruction count may be achieved by replacing large parts of the FI function using a large lookup table. In the original Kasumi code, the 16-bit elements are divided into two smaller elements, one 7-bits and one 9-bits.]
	Therefore it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Spracklen’s system with Kawai’s system, with a motivation to increasing the size of the lookup tables such that no lookup table is so large that it is unable to be stored in a processor cache located on a chip multithreading processor chip. [Spracklen, col. 1 lines 47 – 49]

As per claim 3, modified Kawai teaches the secret search device according to claim 1, wherein the arithmetic processor is configured to execute the pairing operation by applying a partial match search method. [Kawai, page 3 para. 2 discloses in this paper, we call this naive method Split-then-Enc. In the enrollment phase, a keyword is divided into a character one by one, and each character is encrypted and stored in the server. In the search phase, a keyword is divided as same as the enrollment phase and trapdoors are generated for each character. The trapdoors are sent to the server, and the server checks whether the stored ciphertexts and the trapdoors are partially matched by using equality checking.]

Regarding claim 4, it recite feature similar to feature in claim 3, therefore they are rejected in the similar manner.

	Regarding claim 5, it recite feature similar to feature in claim 1, therefore they are rejected in the similar manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434